DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP §606.01. However, the title of the invention should be limited to 500 characters. Examiner suggests in including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.
	
PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by 
Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”).
	
Claim 1 (Independent)
Chung discloses: A computer-implemented method (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) for analyzing how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion), the method comprising: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §3: monitor and interact with a convolutional neural network in real time during its training stage or §3.1: monitor the dynamic training process in real time … activation gradient maps so that users can explore various aspects of filters that are being trained; Also see §4.1 or Figures 1-7 and the associated discussion);
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

Claim 11 (Independent)
Chung discloses: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) to analyze how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion) by performing the steps of: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

Claim 20 (Independent)
Chung discloses: A system, comprising: a memory storing a software application; and a processor that, when executing the software application (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation)), is configured to perform the steps of: 
causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data, generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion), and
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4).

Claims 2 and 12
Chung further discloses: wherein generating the position value for each sample of training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (e.g. §3.1: reduction to be embedded in 2D or §3.2.3: using their 2D embedding view EN: t-distributed stochastic neighbor embedding (t-SNE) is a well-known statistical method for visualizing high-dimensional data by giving each datapoint a location in a two or three-dimensional map, i.e. it performs dimensionality reduction). 

Claims 3 and 13
Chung further discloses: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (e.g. §3.2.3 or Figure 5 and the associated discussion; Also see §3 or Figures 2, 3, 5, 7 and the associated discussion; EN: t-SNE reduces dimensions of an high dimensional vector to project an embedding into 2D as shown in the figures). 

Claims 4 and 14
Chung further discloses: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (e.g. §3.2.3: activation maps explored using their 2D embedding view computed by t-SNE). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 5-10 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”) in view of
Ji (“Visual Exploration of Neural Document Embedding in Information Retrieval: Semantics and Feature Selection”).
	
Claims 5 and 15
Chung further discloses: wherein generating the graphical user interface comprises:
… each sample of training data based on the position value generated for the sample of training data to produce a plurality of … samples of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
positioning each … sample of training data within a grid (e.g. Figures 1-5 and the associated discussion). 
Chung fails to explicitly recite:
ranking.
Ji discloses: wherein generating the graphical user interface comprises:
ranking each sample of training data based on the position value generated for the sample of training data to produce a plurality of ranked samples of training data (e.g. §4.1: ranking ; and 
positioning each ranked sample of training data within a grid (e.g. Figures 6, 7, 8 and the associated discussion). 

Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate rank the points for learning visualization as taught by Ji for the benefit of exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §7). 

Claims 6 and 16
Chung fails to explicitly recite:
confidence value, selection of a first confidence criterion.
Ji discloses: further comprising: 
generating a confidence value for each sample of training data based on at least one activation level included in the portion of activation data corresponding to the sample of training data (e.g. §5.1.3 scores content importance or §5.2.2: deviation score for a dimension); 
receiving a selection of a first confidence criterion via the graphical user interface (e.g. §5.1.4: Users can determine the value or distance threshold … meeting certain criteria); 
determining a subset of samples of training data having confidence values that meet the first confidence criterion (e.g. §5.1.4: retrieve documents meeting certain criteria); and 
updating the graphical user interface to remove all samples of training data that are not included in the subset of samples of training data (e.g. §5.1.4: Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate score, receive user criteria, and remove features that aren’t salient as taught by Ji for the benefit enabling users to explore a dimension’s value distribution across the map colored by the dimension’s value and exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §5.1.4 or §7). 

Claim 7
Chung fails to explicitly recite:
confidence.
Ji discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is greater than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate score, receive user criteria, and remove features that aren’t salient as taught by Ji for the benefit enabling users to explore a dimension’s value distribution across the map colored by the dimension’s value and exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §5.1.4 or §7). 

Claim 8
Chung fails to explicitly recite:
confidence.
Ji discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is less than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate score, receive user criteria, and remove features that aren’t salient as taught by Ji for the benefit enabling users to explore a dimension’s value distribution across the map colored by the dimension’s value and exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §5.1.4 or §7). 

Claim 9
Chung discloses:
wherein determining the subset of samples of training data comprises identifying at least one sample of training data corresponding to a portion of activation data that indicates an incorrect output of the neural network when the inference operation is executed (e.g. §3.2.2: training accuracy … users can adjust based on the training accuracy such as when the network is stuck in an undesirable local minimum or §4.1: at 30 epochs where the accuracy was 

Claims 10 and 17
Chung further discloses: further comprising: 
… each sample of training data based on the expression value generated for the sample to produce a plurality of … samples of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
updating the graphical user interface to display each sample of training data … generated for the sample of training data (e.g. Figures 1-5 and the associated discussion). 
Chung fails to explicitly recite:
generating a confidence value for each sample of training data.
Ji discloses: further comprising: 
generating a confidence value for each sample of training data by determining a difference value between a first activation level included in the portion of activation data corresponding to the sample of training data and a second activation level included in the portion of activation data corresponding to the sample of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
updating the graphical user interface to display each sample of training data based on the confidence value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate rank the points for learning visualization as Ji for the benefit of exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §7). 

Claim 18
Chung further discloses: further comprising the steps of: 
receiving … via the graphical user interface (e.g. §1: dynamic user interactions with the model in real time); 
evaluating … for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: responding immediately to user interactions in real time); and 
updating the graphical user interface to display each sample of the training data based on the expression value generated for the sample of training data (e.g. §3.1: responding immediately to user interactions in real time or Figures 1-5 and the associated discussion). 
Chung fails to explicitly recite:
logical expression.
Ji discloses: further comprising the steps of: 
receiving a logical expression via the graphical user interface (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); 
evaluating the logical expression to generate an expression value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); and 
updating the graphical user interface to display each sample of the training data based on the expression value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 
Rationale:
Chung to incorporate user input task specifications as taught by Ji for the benefit enabling users to explore a dimension’s value distribution across the map colored by the dimension’s value and exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §5.1.4 or §7). 

Claim 19
Chung further discloses: wherein the step of updating the graphical user interface to display each sample of the training data comprises: 
… each sample of training data based on the expression value generated for the sample to produce a plurality of … samples of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
displaying the plurality of … samples of training data (e.g. Figures 1-5 and the associated discussion). 
Chung fails to explicitly recite:
ranking.
Ji discloses: wherein the step of updating the graphical user interface to display each sample of the training data comprises: 
ranking each sample of training data based on the expression value generated for the sample to produce a plurality of ranked samples of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
displaying the plurality of ranked samples of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chung to incorporate rank the points for learning visualization as taught by Ji for the benefit of exploiting a set of multiple associated or salient dimensions in exploration of neural dimensions in the neural embedding space by ranking and flexible selection (Ji especially e.g. §7). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125